[sesnexhibit102xomanonexc001.jpg]
Exhibit 10.2 [***] Certain information in this document has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. NON-EXCLUSIVE
LICENSE AGREEMENT This Non-exclusive License Agreement (the "Agreement"),
effective as of November 30, 2001 (the "Effective Date"), is entered into by and
between XOMA Ireland Limited ("XOMA"), an Irish company having offices located
at Shannon Airport House, Shannon, County Clare, Ireland, and Viventia Biotech
Inc. ("VIVENTIA"), a Canadian corporation having offices located at 10 Four
Seasons Place, Suite 510, Toronto, Ontario, Canada M9B 6117. BACKGROUND. A. XOMA
is the owner of certain Patent Rights and Know-How (as such terms are defined
below) and VIVENTIA wishes to acquire a non-exclusive license under the Patent
Rights and Know-How; and B. XOMA is willing to grant VIVENTIA such a
non-exclusive license, on the terms and conditions set forth below. NOW,
THEREFORE, in consideration of the promises and the mutual covenants hereinafter
recited, the parties agree as follows: ARTICLE 1 – DEFINITIONS In this
Agreement, the following terms shall have the meanings set forth in this
Article. 1.1 "Affiliate" means any corporation or other entity which is directly
or indirectly controlling, controlled by or under common control with a party
hereto. For the purpose of this Agreement, "control" shall mean the direct or
indirect ownership of at least fifty percent (50%) of the outstanding shares or
other voting rights of the subject entity to elect directors. 1.2 "BLA" means a
Biologics License Application (or, if applicable, a Product License
Application), as defined in the U.S. Food, Drug and Cosmetic Act and the
regulations promulgated thereunder, and any corresponding U.S. or foreign
application, registration or certification. 1.3 "Confidential Information" shall
mean (i) any proprietary or confidential information or material in tangible
form disclosed hereunder that is designated as "Confidential" at the time it is
delivered to the receiving party, or (ii) proprietary or confidential
information disclosed orally hereunder which is identified as confidential or
proprietary when disclosed and such disclosure of confidential information is
confirmed in writing within thirty (30) days by the disclosing party. 1.4
"Field" shall mean the treatment or prophylaxis of a human or animal disease
state or condition and shall exclude Phage Display. \\PH - 037750/000002 -
398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc002.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 1.5 "Immunoglobulin" means any
molecule that has an amino acid sequence by virtue of which it specifically
interacts with an antigen and wherein any chains of the molecule contain a
functionally operating region of an antibody variable region including, without
limitation, any naturally occurring or recombinant form of such a molecule. 1.6
"IND" shall mean an Investigational New Drug application, as defined in the U.S.
Food, Drug and Cosmetic Act and the regulations promulgated thereunder for
initiating clinical trials in the United States, or any corresponding foreign
application, registration or certification. 1.7 "Know-How" means unpatented
and/or unpatentable technical information, including ideas, concepts,
inventions, discoveries, data, designs, formulas, specifications, procedures for
experiments and tests and other protocols, results of experimentation and
testing, fermentation and purification techniques, and assay protocols owned by
XOMA as of the Effective Date which may be necessary for the practice of the
Patent Rights, which XOMA has the right to license, and which have been
transmitted to VIVENTIA. Know-How shall not include the Patent Rights. All
Know-How shall be Confidential Information of XOMA. 1.8 "Licensed Product" will
mean any product within the scope of a Valid Claim or produced using any method
within the scope of a Valid Claim, or which incorporates or is made using any
Know-How, provided however, that the term Licensed Product shall not include
Phage Display Materials or any Product which is discovered, isolated,
characterized or produced by the use of Phage Display. 1.9 "Licensed Technology"
means the Patent Rights and Know-How. 1.10 "NDA" shall mean a New Drug
Application, as defined in the U.S. Food, Drug and Cosmetic Act and the
regulations promulgated thereunder, or any corresponding U.S. or foreign
application, registration or certification. 1.11 "Net Sales" shall mean revenues
received by VIVENTIA or its Affiliates as follows: the invoice price of Licensed
Products sold by VIVENTIA or its marketing partner(s) to third parties, less, to
the extent included in such invoice price the total of: (1) ordinary and
customary trade discounts actually allowed; (2) credits, rebates and returns
(including, but not limited to, wholesaler and retailer returns); (3) freight,
postage, insurance and duties paid for and separately identified on the invoice
or other documentation maintained in the ordinary course of business, and (4)
excise taxes, other consumption taxes, customs duties and compulsory payments to
governmental authorities actually paid and separately identified on the invoice
or other documentation maintained in the ordinary course of business. Net Sales
shall also include the fair market value of all other consideration received by
VIVENTIA or its marketing partner(s) in respect of Licensed Products, whether
such consideration is in cash, payment in kind, exchange or another form, but
shall not include any payments received for reimbursement of research expenses,
including but not limited to the conduct of clinical trials, 'or for the
purchase of debt or equity of VIVENTIA. In the case of pharmacy incentive
programs, hospital performance incentive program chargebacks and/or similar
programs or discounts on "bundles" of products, VIVENTIA may, with notice to
XOMA, discount the bona fide list price of a 2 \\PH - 037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc003.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. Licensed Product by the average
percentage discount of all VIVENTIA products in a particular "bundle,"
calculated as follows: 3 \\PH - 037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc004.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. Average percentage A discount =
B x 100 on a particular "bundle" where A equals the total discounted price of a
particular "bundle" of products, and B equals the sum of the undiscounted bona
fide list prices of each unit of every product in such "bundle." VIVENTIA shall
provide XOMA documentation, reasonably acceptable to XOMA, establishing such
average discount with respect to each "bundle." If a Licensed Product is not
sold separately and no bona fide list price exists for such Licensed Product,
the parties shall negotiate in good faith an imputed bona fide list price for
such Licensed Product. 1.12 "Patent Rights" shall mean the patent applications
and patents listed on Exhibit A hereto and all divisions, continuations,
continuations-in-part, and substitutions thereof; all foreign patent
applications corresponding to the preceding applications or directly or
indirectly claiming priority to or from any of the forgoing; and all U.S. and
foreign patents issuing on any of the preceding applications, including
extensions, reissues, and re-examinations. 1.13 "Phage Display" means the use of
Phage Display Materials. 1.14 "Phage Display Materials" means (i) any collection
or library of polynucleotide sequences which encodes at least one polypeptide
and which is contained in filamentous bacteriophage and/or bacteriophage or
phagmid cloning vectors capable of propagation in bacteria; or (ii) any
collection of library of bacteriophage wherein a polypeptide is expressed as a
fusion protein comprising the polypeptide and an outer surface polypeptide of a
bacteriophage. For the avoidance of doubt, Phage Display Materials shall include
any such materials wherein the polypeptide in an Immunoglobulin. 1.15 "Phase II"
or "Phase III" shall mean a Phase II or Phase III clinical trial as prescribed
by applicable FDA regulations, or corresponding regulations of any comparable
entity. 1.16 "Product" means any composition of matter or article of
manufacture, including, without limitation any diagnostic, prophylactic or
therapeutic product, which was discovered or created by or arose out of or is
related to use of Licensed Materials, and is made or sold under conditions
which, if unlicensed, would constitute infringement of the XOMA Patent Rights.
1.17 "Third Party" means any person or entity other than VIVENTIA or XOMA. 1.18
"Valid Claim" means (i) a claim of an issued and unexpired patent included
within the Patent Rights which claim has not been held invalid in a final
decision of a court of competent jurisdiction from which no appeal may be taken,
and which has not been disclaimed or admitted to be invalid or unenforceable
through reissue or otherwise, or (ii) a claim of a published patent application
within the Patent Rights. ARTICLE 2 – LICENSE 4 \\PH - 037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc005.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 2.1 Grant. Subject to the terms
and conditions of this Agreement, XOMA hereby grants to VIVENTIA a
non-exclusive, non-transferable, worldwide license under the Licensed
Technology, without the right to grant sublicenses, to make, have made, use,
import, offer for sale and sell Licensed Products for use in the Field, provided
that VIVENTIA shall have the right to enter into one agreement in each country
with a marketing partner for sale of Licensed Products for use in the Field. 2.2
No Implied Rights. Only the rights and licenses granted pursuant to the express
terms of this Agreement shall be of any legal force or effect. No license or
other rights shall be deemed to have been granted to VIVENTIA other than as
expressly provided for in this Agreement. For the avoidance of doubt, the
license grants pursuant to Section 2.1 do not include, and expressly exclude,
the-following: (a) any right or license to engage in or cause any Third Party to
engage in Phage Display or to use any Phage Display Materials to identify,
select, characterize, study or test a polypeptide, including but not limited to
an Immunoglobulin; (b) any right or license to engage in any Phage Display
activities on behalf of or in collaboration with any Third Party; (c) any right
or license under the XOMA Patent Rights to commercialize any Product based upon
or derived from use of Phage Display Materials or Phage Display; (d) any right
or license under the XOMA Patent Rights to sell, lease, license, transfer or
dispose of the ownership or possession of any Phage Display Materials; and (e)
any right to release any Third Party from any claim of infringement under the
XOMA Patent Rights. 2.3 Delivery of Know-How. Within thirty (30) days following
receipt by XOMA of VIVENTIA's payment of the access fee under Section 3.1 of
this Agreement, XOMA shall deliver to VIVENTIA the Know-How listed on Exhibit B
hereto. 2.4 Ownership; Enforcement. At all times XOMA will retain ownership of
the XOMA Patent Rights and may use and commercialize the XOMA Patent Rights
itself or with any Third Party for any purpose whatsoever. XOMA retains the
right, at its sole discretion, to enforce, maintain and otherwise protect the
XOMA Patent Rights. Within thirty (30) days of the Effective Date, and at all
times thereafter during the term of this Agreement, VIVENTIA shall give XOMA
prompt notice in writing of all information or facts in its possession which
identify or are reasonably likely to lead to the identification of any
unauthorized use of the XOMA Patent Rights, including without limitation the
conduct of any activities outside of the scope of the license grants pursuant to
Section 2.1. VIVENT1A, at X0MA's expense; shall cooperate with XOMA's reasonable
written demands to VIVENTIA with respect to any actions XOMA may choose to take
related to the enforcement, maintenance or protection of the XOMA Patent Rights.
5 \\PH - 037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc006.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 2.5 Oppositions and/or Appeals.
VIVENTIA hereby agrees not to enter into any opposition to and/or appeal from
any decision by the patent authorities of any country on the XOMA Patent Rights,
and shall not assist or otherwise cooperate with another party in any such
opposition or appeal. ARTICLE 3 – CONSIDERATION 3.1 Access Fee. VIVENTIA shall
pay XOMA by wire transfer a technology access fee of Two Hundred Fifty Thousand
United States Dollars (US $250,000.00) in two (2) payments as follows: One
Hundred Fifty Thousand United States Dollars (US $150,000) will be paid to XOMA
within ten (10) days after the receipt by VIVENTIA of one fully executed copy of
this Agreement, and One Hundred Thousand United States Dollars (US $100,000)
will be paid to XOMA on or before the first anniversary of the receipt by
VIVENTIA of the copy of the Agreement. Technology transfer is included in the
access fee and includes up to two person- days of XOMA scientific staff time
during the first twelve months of the term of this Agreement. Thereafter,
VIVENTIA will be able to consult with XOMA scientific staff at 52,500/person-day
(based on an eight hour day) beyond the two person-days. The cost of all
reasonable travel- related expenses, including travel-related expenses for the
first two person-days, will be fully reimbursed to XOMA by VIVENTIA. 3.2
Milestone Payments. Within thirty (30) days following the achievement by
VIVENTIA of the following milestones with respect to each Licensed Product,
VIVENTIA shall pay to XOMA the applicable payments below: Event Payment
Initiation of a first Phase II clinical trial US $ 50,000.00 Initiation of a
first Phase III or other pivotal trial US $ 100,000.00 Regulatory approval (NDA
or BLA) for marketing US $ 250,000.00 3.3 Royalties. (a) VIVENTIA shall pay to
XOMA a royalty of two and one-half percent (2½%) on all Net Sales of Licensed
Products. (b) VIVENTIA shall receive a credit for royalties it pays to third
parties on account of Licensed Products on a country-by-country basis against
royalties due to XOMA pursuant to this Agreement; provided, however, that in no
event shall royalties due to XOMA with respect to Licensed Products be reduced
to less than one and three-fourths percent (1¾%) in any country. (c) The
foregoing royalty rates shall be reduced by fifty percent (50%) with respect to
Licensed Products which are not within the scope of a Valid Claim in the country
of sale. 3.4 One Royalty. No more than one royalty payment shall be due
hereunder with respect to a sale of a particular Licensed Product. No multiple
royalties shall be payable because any Licensed Product or its manufacture, sale
or use is covered by more than one Valid Claim. 6 \\PH - 037750/000002 - 398852
v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc007.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 3.5 Royalty Term. Royalties due
under this Article 3 shall be payable on a country- by-country and Licensed
Product-by-Licensed Product basis from the first commercial sale of such
Licensed Product until the expiration of the last-to-expire Patent Right in such
country with respect to which a Valid Claim covers the manufacture, use, sale,
offer for sale, import or export of such Licensed Product, or until the tenth
anniversary of the first commercial sale of a particular Licensed Product in
such country, whichever is later. ARTICLE 4 – PAYMENTS; REPORTS AND RECORDS 4.1
Payments; Currency. All payments due hereunder shall be paid by wire transfer in
United States dollars in immediately available funds to an account designated by
XOMA. If any currency conversion shall be required in connection with the
payment of any royalties hereunder, such conversion shall be made by using the
exchange rate for the purchase of U.S. dollars quoted in the U.S. version of the
Wall Street Journal on the last business day of the calendar quarter to which
such royalty payments relate. 4.2 Royalty Reports and Payments. After the first
commercial sale of a Licensed Product on which royalties are required to be paid
hereunder, VIVENTIA shall make quarterly written reports to XOMA within sixty
(60) days after the end of each calendar quarter, stating in each such report,
by country, the number, description, and aggregate Net Sales of each Licensed
Product sold during the calendar quarter. XOMA shall treat all such reports as
Confidential Information of VIVENTIA. Concurrently with the making of such
reports, VIVENTIA shall pay XOMA the royalties specified in Section 3.3 hereof.
4.3 Records; Inspection. VIVENTIA shall keep complete, true and accurate books
of account and records for the purpose of determining the royalty amounts
payable under this Agreement. Such books and records shall be kept at the
principal place of business of VIVENTIA for at least three (3) years following
the end of the calendar quarter to which they pertain and will be available for
inspection during such period by a representative of XOMA for the purpose of
verifying the royalty reports and payments. Such inspections shall be made
during ordinary business hours. The representative may be obliged to execute a
reasonable confidentiality agreement prior to commencing any such inspection.
Inspections conducted under this Section 4.3 shall be at the expense of XOMA,
unless an underpayment exceeding five percent (5%) of the amount stated for the
full period covered by the inspection is identified, in which case all
out-of-pocket costs relating to the inspection will be paid immediately by
VIVENTIA. Any underpayments or unpaid amounts discovered by such inspections or
otherwise will be paid immediately by VIVENTIA, with interest from the date(s)
such amount(s) were due at the prime rate reported by the Bank of America plus
two percent (2%). ARTICLE 5 – DILIGENCE 5.1 Reasonable Efforts. VIVENTIA agrees
to use reasonable efforts consistent with its prudent business judgment to
diligently develop and commercialize the Patent Rights and obtain such approvals
as may be necessary for the sale of the Licensed Products in the United States
and such other worldwide markets as VIVENTIA elects to commercialize the
Licensed Products. 7 \\PH - 037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc008.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 5.2 Reports to XOMA. During the
term of this Agreement, VIVENTIA shall keep XOMA reasonably informed of its
activities subject to this Agreement, including without limitation, the
achievement of the milestones set forth in Section 3.2 for the commercialization
of each Licensed Product, and within thirty (30) days following November 30 of
each year shall provide XOMA with a written report indicating the current status
of each program involving a Licensed Product. When the registration package
requesting approval for commercial sale of each Licensed Product is first filed
in each of the U.S., Europe and Japan, and in each case when approval is
received therefor, VIVENTIA will promptly notify XOMA. VIVENTIA shall notify
XOMA within thirty (30) days after the first commercial sale of each Licensed
Product. ARTICLE 6 – CONFIDENTIALITY 6.1 Confidential Information. Except as
expressly provided herein, the parties agree that, for the term of this
Agreement and for five (5) years thereafter, the receiving party shall keep
completely confidential and shall not publish or otherwise disclose and shall
not use for any purpose except for the purposes contemplated by this Agreement
any Confidential Information furnished to it by the disclosing party hereto,
except that to the extent that it can be established by the receiving party by
written proof that such Confidential Information: (a) was already known to the
receiving party, other than under an obligation of confidentiality, at the time
of disclosure; (b) was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the receiving party; (c)
became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the receiving
party in breach of this Agreement; or (d) was subsequently lawfully disclosed to
the receiving party by a person other than a party hereto. 6.2 Permitted Use and
Disclosures. Each party hereto may use or disclose information disclosed to it
by the other party to the extent such use or disclosure is reasonably necessary
in complying with applicable law or governmental regulations or conducting
clinical trials; provided that if a party is required to make any such
disclosure of another party's Confidential Information, other than pursuant to a
confidentiality agreement, it will give reasonable advance notice to the latter
party of such disclosure and will use its reasonable best efforts to secure
confidential treatment of such information prior to its disclosure (whether
through protective orders or otherwise). 6.3 Confidential Terms. Except as
expressly provided herein, each party agrees not to disclose any terms of this
Agreement to any third party without the consent of the other party; provided,
disclosures may be made as required by securities or other applicable laws, or
to actual or prospective corporate partners, or to a party's accountants,
attorneys and other professional advisors. 8 \\PH - 037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc009.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 6.4 Agreement Announcement. The
parties hereby agree that the consummation of this Agreement shall be deemed to
be in the public domain and may be announced or otherwise referred to by the
parties as they deem appropriate. ARTICLE 7 – REPRESENTATIONS AND WARRANTIES 7.1
Representations and Warranties. XOMA represents and warrants that: (a) it is the
sole and exclusive owner of all right, title and interest in the Patent Rights;
and (b) it has the right to grant the license granted herein. 7.2 Disclaimer.
Nothing in this Agreement is or shall be construed as: (a) A warranty or
representation by XOMA as to the validity or scope of any claim or patent within
the Patent Rights; (b) A warranty or representation that anything made, used,
sold, or otherwise disposed of under any license granted in this Agreement is or
will be free from infringement of any patent rights or other intellectual
property right of any third party; (c) An obligation to bring or prosecute
actions or suits against third parties for infringement of any of the Patent
Rights or misappropriation of any Know-How; or (d) Granting by implication,
estoppel, or otherwise (except as expressly set forth herein) any licenses or
rights under patents or other rights of XOMA or third parties, regardless of
whether such patents or other rights are dominant or subordinate to any patent
within the Patent Rights. 7.3 No Warranties. EXCEPT AS PROVIDED TN SECTION 7.1
ABOVE, XOMA GRANTS NO WARRANTIES WITH RESPECT TO THE LICENSED TECHNOLOGY,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND XOMA SPECIFICALLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF THE PATENT RIGHTS
OR NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.
ARTICLE 8 – INDEMNIFICATION VIVENTIA agrees to indemnify, defend and hold XOMA
and its directors, officers, employees and agents harmless from and against any
and all third party liabilities, claims, demands, expenses (including, without
limitation, attorneys and professional fees and other costs of litigation),
losses or causes of action (each, a "Liability") arising out of or relating in
any way to (i) the possession, manufacture, use, sale or other disposition of
Licensed Products, whether based on breach of warranty, negligence, product
liability or otherwise, (ii) the exercise of any right granted to VIVENTIA
pursuant to this Agreement, or (iii) any breach of this Agreement by VIVENTIA,
except to the extent, in each case, that such Liability is caused by the
negligence or willful misconduct of XOMA, or (b) breach by XOMA as determined by
a court of competent jurisdiction. 9 \\PH - 037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc010.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. ARTICLE 9 – TERM AND TERMINATION
9.1 Term. The term of this Agreement will commence on the Effective Date and
remain in full force and effect until the expiration of the last patent within
the Patent Rights, or the tenth anniversary of the first commercial sale of a
Licensed Product, whichever is later, unless earlier terminated in accordance
with this Article 9. 9.2 Termination for Cause. Either party may terminate this
Agreement in the event the other party has materially breached or defaulted in
the performance of any of its obligations hereunder, and such default has
continued for sixty (60) days after written notice thereof was provided to the
breaching party by the nonbreaching party. The parties hereby agree that a
breach of Section 2.5 is considered to be a material breach of this Agreement.
Any termination shall become effective at the end of such sixty (60) day
period-unless the breaching party has cured any such breach or default prior to
the expiration of such period. Notwithstanding the above, in the case of a
failure to pay any amount due hereunder the period for cure of any such default
following notice thereof shall be ten (10) days and, unless payment is made
within such period, the termination shall become effective at the end of such
period. 9.3 Termination for Insolvency. If voluntary or involuntary proceedings
by or against a party are instituted in bankruptcy under any insolvency law, or
a receiver or custodian is appointed for such party, or proceedings are
instituted by or against such party for corporate reorganization or the
dissolution of such party, which proceedings, if involuntary, shall not have
been dismissed within sixty (60) days after the date of filing, or if such party
makes an assignment for the benefit of creditors, or substantially all of the
assets of such party are seized or attached and not released within sixty (60)
days thereafter, the other party may immediately terminate this Agreement
effective upon notice of such termination. 9.4 Effect of Termination. (a)
Accrued Rights and Obligations. Termination of this Agreement for any reason
shall not release any party hereto from any liability which, at the time of such
termination, has already accrued to the other party or which is attributable to
a period prior to such termination nor preclude either party from pursuing any
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement. It is understood and agreed that monetary damages
may not be a sufficient remedy for any breach of this Agreement and that the
non-breaching party may be entitled to injunctive relief as a remedy for any
such breach. Such remedy shall not be deemed to be the exclusive remedy for any
such breach of this Agreement, but shall be in addition to all other remedies
available at law or in equity. (b) Return of Confidential Information. Upon any
termination of this Agreement, VIVENTIA and XOMA shall promptly return to the
other party all Confidential Information, including without limitation, any
Know-How received from the other party (except XOMA may retain copies of any
reports or records referred to in Article 4 or 5). (c) Stock on Hand. In the
event this Agreement is terminated for any reason, VIVENTIA shall have the right
to sell or otherwise dispose of the stock of any Licensed Product 10 \\PH -
037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc011.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. then on hand until six (6)
months after such termination, subject to Articles 3 and 4 and the other
applicable terms of this Agreement. (d) Licenses. All licenses granted hereunder
shall terminate upon the termination of this Agreement. 9.5 Survival. Sections
9.4 and 9.5, and Articles 4, 6, 7, 8 and 10 of this Agreement shall survive the
expiration or termination of this Agreement for any reason. 9.6 Contested
Validity. If VIVENTIA or any of its Affiliates attacks, contests or otherwise
disparages or assists another in attacking, contesting or otherwise disparaging
the validity of any of the Patent Rights licensed hereunder in any proceeding in
any court of competent jurisdiction, including any patent opposition or appeal
proceeding involving or relating to the Patent Rights, XOMA shall have the right
to terminate this Agreement by written notice. ARTICLE 10 – MISCELLANEOUS
PROVISIONS 10.1 Governing Law. This Agreement shall be construed in accordance
with the laws of Canada, the State of California and/or the United States of
America which are applicable to contracts negotiated, executed and performed
within the State of California in the United States of America. In addition, the
parties agree to comply with all applicable laws, rules and regulations of
Canada, California and the United States of America, including all export and
import laws, and to do nothing to cause XOMA or VIVENTIA to violate any such
laws, rules and/or regulations. 10.2 Assignment. VIVENTIA may not transfer or
assign this Agreement or any of VIVENTIA's rights hereunder without the prior
written consent of XOMA, but VIVENTIA may assign this Agreement to an Affiliate
or a purchaser of VIVENTIA or the business unit of VIVENTIA to which this
Agreement pertains with the prior written consent of XOMA, which consent will
not be unreasonably withheld. Any such attempted transfer or assignment shall be
void. This Agreement shall be binding upon and inure to the benefit of the
parties and their permitted successors and assigns. 10.3 Waiver. No waiver of
any rights shall be effective unless consented to in writing by the party to be
charged and the waiver of any breach or default shall not constitute a waiver of
any other right hereunder or any subsequent breach or default. 10.4
Severability. In the event that any provisions of this Agreement are determined
to be invalid or unenforceable by a court of competent jurisdiction, the
remainder of the Agreement shall remain in full force and effect without said
provision. 10.5 Notices. All notices, requests and other communications
hereunder shall be in writing and shall be personally delivered or sent by
telecopy or other electronic facsimile transmission or by registered or
certified mail, and shall be effective upon receipt at the respective address
specified below, or such other address as may be specified in writing to the
other parties hereto: 11 \\PH - 037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc012.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. LICENSEE: Vice President,
Corporate Development Viventia Biotech Inc. 10 Four Seasons Place, Suite 501
Toronto, Ontario Canada M9B 6H7 With a copy to: Chief Financial Officer XOMA:
XOMA Ireland Limited Shannon Airport House Shannon, County Clare Ireland Attn:
Company Secretary With a copy to: Christopher J. Margolin Vice President,
General Counsel and Secretary XOMA (US) LLC 2910 Seventh Street Berkeley, CA
94710 10.6 Independent Contractors. Both parties are independent contractors
under this Agreement. Nothing contained in this Agreement is intended nor is to
be construed so as to constitute XOMA or VIVENTIA as partners or joint venturers
with respect to this Agreement. Neither party shall have any express or implied
right or authority to assume or create any obligations on behalf of or in the
name of the other party or to bind the other party to any other contract,
agreement, or undertaking with any third party. 10.7 Patent Marking. VIVENTIA
agrees to mark all Licensed Products sold pursuant to this Agreement in
accordance with the applicable statute or regulations relating to patent marking
in the country or countries of manufacture and sale thereof. 10.8 Compliance
with Laws. In exercising their rights under this license, the parties shall
fully comply in all material respects with the requirements of any and all
applicable laws, regulations, rules and orders of any governmental body having
jurisdiction over the exercise of rights under this Agreement. VIVENTIA shall be
responsible, at its expense, for making any required registrations or filings
with respect to this Agreement and obtaining any necessary governmental
approvals with respect hereto. 10.9 Use of Name. Except as provided in Section
6.4, neither party shall use the name or trademarks of the other party without
the prior written consent of such other party. 10.10 Further Actions. Each party
agrees to execute, acknowledge and deliver such further instruments, and do such
other acts, as may be necessary and appropriate in order to carry out the
purposes and intent of this Agreement. 12 \\PH - 037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc013.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 10.11 Entire Agreement;
Amendment. This Agreement constitutes the entire and exclusive Agreement between
the parties with respect to the subject matter hereof and supersedes and cancels
all previous discussions, agreements, commitments and writings in respect
thereof. No amendment or addition to this Agreement shall be effective unless
reduced to writing and executed by the authorized representatives of the
parties. IN WITNESS WHEREOF, XOMA and VIVENTIA have executed this Agreement in
duplicate originals by duly authorized officers. VIVENTIA BIOTECH INC. XOMA
IRELAND LIMITED By: /s/ Anthony Schincariol, Ph.D. By: /s/ Alan Kane Anthony
Schincariol, Ph.D. Alan Kane, Director President & CEO duly authorized on behalf
of Viventia Biotech, Inc. XOMA Ireland Limited in the Presence of the following
witness: Date: November 26, 2001 By: /s/ Nick Glover, Ph.D. /s/ Brian Coureen
Nick Glover, Ph.D. Brian Coureen Vice President, Solicitor Corporate Development
North West Quay Dublin 1 Date: November 26, 2001 Date: November 29, 2001 13 \\PH
- 037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc014.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. Exhibit A Patent Rights [***] 14
\\PH - 037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 
[sesnexhibit102xomanonexc015.jpg]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. Exhibit B Delivery of Know-How
(2.3) [***] 15 \\PH - 037750/000002 - 398852 v1



--------------------------------------------------------------------------------



 